Grant, J.
(dissenting). I think the learned circuit judge, in directing a verdict for the defendant, gave con-*375elusive reasons for so doing. He held that the deceased was guilty of contributory negligence. The undisputed facts are these: The deceased was driving,a vehicle 62 feet 7 inches long, weighing 7 tons, and drawn by three horses. He drove out of a narrow side street, at the rate of 8 miles an hour, at which speed he could not stop his vehicle within 100 feet, or not until it had crossed the entire distance of Woodward avenue, which is 90 feet wide. High buildings were constructed at the corner close to the street line, and prevented the driver from seeing any distance up the avenue until he was almost on a line with it. His team could not be stopped until it was across Woodward avenue, and the only course left him was to lash his team into as great speed as possible, which he evidently did. It is also evident that at the same time the motorman applied his brake with all the rapidity and force possible, and did it so quickly that some of the passengers were almost thrown over, and all instantly recognized the fact that something unusual had happened. He had brought his car almost to a standstill when the hind wheel of the truck caught it, and threw it at right angles across the track. The circuit judge correctly held that the charter giving fire vehicles precedence over other vehicles does not give them absolute preference, and the right to drive them without regard to consequences onto a crowded thoroughfare. The rights and lives of people traveling on street cars and in other vehicles are as much entitled to protection as is property which is in danger of being destroyed by fire. In approaching this crowded thoroughfare, it was the clear duty of those having charge of the truck to have it under control. Confessedly, they did not do so, but drove the ponderous vehicle out of a narrow street onto the crowded one at such a rate that they could not control it for 100 feet. Under this state of facts, is there any reason in permitting a jury to find that the motorman might have acted with greater celerity than he did to stop his car, and thus possibly have avoided the collision? Scarcely any per*376ceptible time elapsed after the horses reached the line of Woodward avenue before the collision. The street car was running at a lawful rate of speed, and the motorman, upon seeing danger, was only required to do all in his power to stop the car. There is nothing in the record to indicate that he did not do so, except the estimates of the witnesses as to the distance of the car from the place of collision when the truck emerged from the side street. These vary neai’ly 100 feet. They are, at best, mere guesses, and are of little value in determining the fact.
Let it be granted, however, that the motorman did not act instantly, and that this was negligence. Is it not apparent that the driver of the truck was driving recklessly? If there is evidence to show that both were negligent, why should the plaintiff be allowed to recover'? Or why should the motorman, if injured, be entitled to recover against the city or the fire department ? This would establish the doctrine of comparative negligence, which has been uniformly repudiated by this court. I know of no better case than the present to illustrate the justice of the rule that he who contributes to his own injury cannot recover. I think the same principle which governs and controls this case is found in the following decisions: McGee v. Railway Co., 102 Mich. 107; Fritz v. Railway Co., 105 Mich. 50; People v. Little, 86 Mich. 125; Carson v. Railway Co., 147 Pa. St. 219.
I am for the affirmance of the judgment.